Citation Nr: 0928885	
Decision Date: 08/03/09    Archive Date: 08/07/09

DOCKET NO.  08-32 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Effective date of termination of dependency and indemnity 
compensation (DIC) benefits.


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel




INTRODUCTION

The Veteran had active service from April 1953 until April 
1973.  This matter is in the case of the Veteran's spouse.  
The appellant is the Veteran's son.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) from a January decision of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Waco, Texas.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The decedent died on October [redacted], 2007.

2.  At the time of her death, the decedent was in receipt of 
DIC payments.

3.  DIC payments continued passed the first day of the month 
in which the decedent died.


CONCLUSION OF LAW

The effective date of termination of DIC benefits is the 
first day of the month of the date of death of a payee.  38 
U.S.C.A. 5112, 38 C.F.R. 3.500(g).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes, initially, that the Veterans Claims 
Assistance Act (VCAA) is not applicable to the immediate 
claim as it involves a question of law, and not of the facts 
of the case. See Manning v. Principi, 16 Vet. App. 534 
(2002).

Legal and Factual Analysis

The appellant is claiming that VA is not entitled to recoup 
dependency and indemnity compensation (DIC) payments made to 
his mother, the decedent, for the month of October 2007.  In 
essence, he contends that his father honorably served the 
Nation, and that each day of his mother's life should be 
counted, and not subject to an arbitrary termination dates.

During the Veteran's lifetime, he honorably served his nation 
and was granted service connection for ankylosing spondylitis 
and chronic bronchitis and a totally rating was awarded.  He 
died in April 1987.

The decedent began receiving DIC payments effective May 1987 
and the appropriateness of those payments is not in dispute.  
The decedent continued to receive payments until December 
2007, however the record indicates that the decedent died on 
October [redacted], 2007.  The decedent had been receiving monthly 
payments in the amount of $1295.00 and, beginning December 
2007, that amount became $1324.00.

In January 2008 VA received notification from the decedent's 
son of the decedent's death and requesting that DIC payments 
be stopped.  This notice was accompanied by a check for the 
amount of $2,590.00 intended to reimburse VA for payments 
made in the months of November and December.  Later 
communications indicate that the appellant was unaware that 
the decedent had received $1324.00 for the month of December 
2007.

After receiving notice of the decedent's death, the RO sent a 
letter informing the appellant that payment of DIC benefits 
terminated effective October 1, 2007 and that any overpayment 
was to be repaid to VA.

In March 2008, the appellant notified VA that he disagreed 
with the RO's termination of payments effective October 1, 
believing instead that payments should more properly have 
been prorated up until the day of her death, October 27.  
Thus the fundamental issue presented to the Board is when, 
under the applicable regulation, payment of benefits cease in 
the event of the death of the payee.

The last date of payment, in the event of the payee's death, 
is the last day of the month before the death. 38 U.S.C. 
5112(a), 38 C.F.R. 3.500(g)(1).  In this case, the payee died 
October [redacted], 2007.  The previous month was September 2007, 
meaning that the last date of payment is September 30, 2007.

Based upon controlling regulations, the AOJ had correctly 
selected the date of termination.




ORDER

The benefit sought on appeal is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


